Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Rebecca Christon, on April 30, 2021.
The application has been amended as follows.
The specification has been amended as follows, in paragraph 14.    

[0014] The purpose of this invention is to provide a composition comprising the Bifidobacterium lactis deposited in Bioresource Collection and Research Center (BCRC), Food Industry Research and Development Institute, Hsinchu 30062, Taiwan, and in China General Microbiological Culture Collection Center (CGMCC), Institute of Microbiology, Chinese Academy of Sciences, No. 1 Beichen West Road, Chaoyang District, Beijing 100101, People’s Republic of China, on January 12, 2018 with an accession number of BCRC 910826 and CGMCC 15205, respectively, in which the composition promotes longevity.  The deposit was made under the terms of the Budapest Treaty.

The claims have been amended as follows.  Claim 13 has been amended as shown below.  Claims 1-12 and 14-18 remain as shown in the claim set flied on April 22, 2021.  Of these claims, claims 1-12 have been canceled.  Claims 15 and 16, drawn to non-elected species, have been rejoined (see MPEP § 821.04(a)).  

administering to a subject in need thereof a therapeutically effective amount of Bifidobacterium lactis having active substances Bifidobacterium lactis is deposited in Bioresource Collection and Research Center (BCRC), Food Industry Research and Development Institute, Hsinchu 30062, Taiwan, and China General Microbiological Culture Collection Center (CGMCC), Chinese Academy of Sciences, Beijing 100101, People’s Republic of China, on January 12. 2018 with an accession number of BCRC 910826 and CGMCC 15205, respectively. 

The following is an examiner’s statement of reasons for allowance.  The claimed method is free of the prior art.  Maneerat et al. (“Consumption of Bifidobacterium lactis Bi-07 by healthy elderly adults enhances phagocytic activity of monocytes and granulocytes,” Journal of Nutritional Science 2(e44)1-10, 2013) disclose that several strains of B. lactis are known that treat metabolic disorders and reduce susceptibility to infections, by improving the functioning of the immune system, in the elderly.  These bacteria, B. lactis strains Bb-12, HN019 and Bi07, are probiotic bacteria that increase the phagocytic activity of monocytes and granulocytes.  See pp. 1 and 6-8.  But, these therapeutic strains of B. lactis to not promote longevity or decrease age-related degeneration or decrease damage to the mitochondria.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-26